                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION


     DWAYNE T. SPENCER et al.,

             Plaintiffs,                             Case No. 2:21-cv-00005

     v.                                              Chief Judge Waverly D. Crenshaw, Jr.
                                                     Magistrate Judge Alistair E. Newbern
     CARACAL INTERNATIONAL, LLC,

             Defendant.


                                    MEMORANDUM ORDER

            Before the Court are Plaintiffs Dwayne T. and Tammy Spencer’s motion to serve

 Defendant Caracal International, LLC, by alternative means pursuant to Federal Rule of Civil

 Procedure 4(f)(3) (Doc. No. 6) and motion to expedite the Court’s consideration of that motion

 (Doc. No. 11). Caracal International, by special appearance, has responded in opposition to the

 Spencers’ motion for leave to serve it by alternative means (Doc. No. 18), and the Spencers have

 filed a reply (Doc. No. 19). For the reasons that follow, the Spencers’ motion for alternative service

 under Rule 4(f)(3) will be denied without prejudice and their motion to expedite will be found

 moot.

I.          Relevant Background

            Caracal International is a firearms manufacturer located in Abu Dhabi, United Arab

 Emirates (UAE). (Doc. No. 1.) This action arises out of the Spencers’ failed efforts to serve Caracal

 International in another wrongful-death action begun in state court and removed to this Court.

 (Id.); see also Third Amended Complaint, Spencer v. Caracal Int’l, LLC, No. 2:20-cv-00033

 (M.D. Tenn. Sept. 24, 2020) (Spencer I), ECF No. 77. In that action, the Court granted Caracal

 International’s motion to dismiss the Spencers’ claims against it for insufficient service of process,



          Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 1 of 8 PageID #: 157
finding that the Spencers’ attempts to serve employees and agents of Caracal International’s

subsidiary—Caracal USA, LLC—were insufficient to serve Caracal International under Federal

Rule of Civil Procedure 4. See Memorandum Opinion, Spencer I, ECF No. 138. The Spencers filed

this action against Caracal International fifteen days later (Doc. No. 1), then filed a motion for

leave to serve Caracal International by alternative means under Rule 4(f)(3) in this action (Doc.

No. 6) and a motion to consolidate the cases in Spencer I, Plaintiffs’ Motion to Consolidate

Actions, Spencer I (M.D. Tenn. Feb. 25, 2021), ECF No. 148.

       The Spencers’ motion to serve Caracal International under Rule 4(f)(3) requests

authorization to serve Caracal International by email, ordinary mail, international FedEx, or

through the United-States-based attorneys who represented Caracal International in Spencer I.

(Doc. No. 7.) Caracal International opposes the Spencers’ motion, arguing that alternative service

under Rule 4(f)(2) is not justified here because the Spencers have not made reasonable efforts to

serve it in compliance with Rule 4, UAE civil procedure law, or the Tennessee Rules of Civil

Procedure, and their proposed methods of alternative service are improper. (Doc. No. 18.) The

Spencers reply that alternative service is appropriate because Caracal International’s United States

attorneys have refused to accept service on its behalf and the Spencers’ attempts to serve Caracal

International in Spencer I, including by mail through the Tennessee Secretary of State, were

unsuccessful. (Doc. No. 19.)

       The Spencers’ motion to expedite (Doc. No. 11) asks the Court to expedite disposition of

their motion for alternative service under Rule 4(f)(3) because the time for serving the summons

on Caracal International in this action under Rule 4(m) will expire on May 13, 2021 (Doc. No. 12).

Caracal International has not responded to the Spencers’ motion to expedite.




                                     2
    Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 2 of 8 PageID #: 158
II.          Legal Standard

             “[T]he requirement of proper service of process ‘is not some mindless technicality[,]’”

  Friedman v. Est. of Presser, 929 F.2d 1151, 1156 (6th Cir. 1991) (quoting Del Raine v. Carlson,

  826 F.2d 698, 704 (7th Cir. 1987)), nor is it “meant to be a game or obstacle course for plaintiffs[,]”

      Ace Am. Ins. Co. v. Meadowlands Dev. Ltd. P’ship, 140 F. Supp. 3d 450, 455 (E.D. Pa. 2015).

      Rather, it goes to the very heart of a court’s ability to hear a case. “[W]ithout proper service of

      process, consent, waiver, or forfeiture, a court may not exercise personal jurisdiction over a named

      defendant.” King v. Taylor, 694 F.3d 650, 655 (6th Cir. 2012); see also Mann v. Castiel, 681 F.3d

      368, 372 (D.C. Cir. 2012) (explaining that “[s]ervice is . . . not only a means of ‘notifying a

      defendant of the commencement of an action against him,’ but ‘a ritual that marks the court’s

      assertion of jurisdiction over the lawsuit’” (citation omitted)). Where personal jurisdiction is not

      properly established, a court cannot exercise its authority consistent with due process of law. See

      Friedman, 929 F.2d at 1156–57.

             Federal Rule of Civil Procedure 4(h) governs service of process on foreign corporations

      like Caracal International and provides as follows:

             (h) Serving a Corporation, Partnership, or Association. Unless federal law
             provides otherwise or the defendant’s waiver has been filed, a domestic or foreign
             corporation, or a partnership or other unincorporated association that is subject to
             suit under a common name, must be served:

                 (1) in a judicial district of the United States:

                     (A) in the manner prescribed by Rule 4(e)(1) for serving an individual; or

                     (B) by delivering a copy of the summons and of the complaint to an officer,
                     a managing or general agent, or any other agent authorized by appointment
                     or by law to receive service of process and—if the agent is one authorized
                     by statute and the statute so requires—by also mailing a copy of each to the
                     defendant; or




                                           3
          Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 3 of 8 PageID #: 159
           (2) at a place not within any judicial district of the United States, in any manner
           prescribed by Rule 4(f) for serving an individual, except personal delivery
           under (f)(2)(C)(i).

Fed. R. Civ. P. 4(h)(1)–(2).

       Rule 4(f) authorizes the following methods of service in a foreign country:

       (f) Serving an Individual in a Foreign Country. Unless federal law provides
       otherwise, an individual—other than a minor, an incompetent person, or a person
       whose waiver has been filed—may be served at a place not within any judicial
       district of the United States:

           (1) by any internationally agreed means of service that is reasonably calculated
           to give notice, such as those authorized by the Hague Convention on the Service
           Abroad of Judicial and Extrajudicial Documents;

           (2) if there is no internationally agreed means, or if an international agreement
           allows but does not specify other means, by a method that is reasonably
           calculated to give notice:

               (A) as prescribed by the foreign country’s law for service in that country in
               an action in its courts of general jurisdiction;

               (B) as the foreign authority directs in response to a letter rogatory or letter
               of request; or

               (C) unless prohibited by the foreign country’s law, by:

                   (i) delivering a copy of the summons and of the complaint to the
                   individual personally; or

                   (ii) using any form of mail that the clerk addresses and sends to the
                   individual and that requires a signed receipt; or

           (3) by other means not prohibited by international agreement, as the court
           orders.

Fed. R. Civ. P. 4(f)(1)–(3).

       Rule 4(m) provides that, ordinarily, “[i]f a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within a specified

time.” Fed. R. Civ. P. 4(m). Rule 4(m) “does not apply to service in a foreign country under



                                     4
    Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 4 of 8 PageID #: 160
       Rule 4(f), 4(h)(2), or 4(j)(1)[.]” 1 Id. However, courts have held that, “[b]ecause district courts need

       to be able to control their dockets, . . . the amount of time allowed for foreign service is not

       unlimited.” Nylok Corp. v. Fastener World, Inc., 396 F.3d 805, 807 (7th Cir. 2005). “If, for

       example, a plaintiff made no attempt to begin the process of foreign service within [90] days, it

       might be proper for a court to dismiss the claim.” Id.; see also USHA (India), Ltd. v. Honeywell

    Int’l, Inc., 421 F.3d 129, 133–34 (2d Cir. 2005) (“Although Rule 4(m) creates an exception for

    ‘service in a foreign country pursuant to subdivision (f),’ . . . this exception does not apply if . . .

       the plaintiff did not attempt to serve the defendant in the foreign country.”).

III.          Analysis

              “The decision whether to allow alternative methods of serving process under Rule 4(f)(3)

       is committed to the sound discretion of the district court.” Lexmark Int’l, Inc. v. Ink Techs. Printer

       Supplies, LLC, 295 F.R.D. 259, 261 (S.D. Ohio 2013) (quoting Madu, Edozie & Madu, P.C. v.

       Socket Works Ltd. Nigeria, 265 F.R.D. 106, 115 (S.D.N.Y. 2010)). Rule 4(f)(3) expressly provides

       that alternative service methods must not be prohibited by international agreement. Fed. R. Civ.

       P. 4(f)(3). Proposed methods of service under Rule 4(f)(3) must also comport with constitutional

       notions of due process, which require notice “reasonably calculated, under all the circumstances,

       to apprise interested parties of the pendency of the action and afford them an opportunity to present

       their objections.” Popular Enters., LLC v. Webcom Media Grp., 225 F.R.D. 560, 561 (E.D. Tenn.

       2004) (quoting Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)). Further, the

       advisory committee notes to Rule 4(f)(3) emphasize that “an earnest effort should be made to




       1
              Rule 4(j)(1) governs serving “[a] foreign state or its political subdivision, agency, or
       instrumentality” and is not applicable here. Fed. R. Civ. P. 4(j)(1).



                                            5
           Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 5 of 8 PageID #: 161
devise a method of communication that . . . minimizes offense to foreign law.” Fed. R. Civ.

P. 4(f)(3) advisory committee’s note to 1993 amendment.

       The Sixth Circuit has not addressed whether plaintiffs are required to pursue service under

Rule 4(f)(1) or (2) before seeking alternative service under Rule 4(f)(3), and district courts in the

circuit are split. Compare Lexmark Int’l, Inc., 295 F.R.D. at 260 (“[A] plaintiff is not required to

first exhaust the methods contemplated by Rule 4(f)(1) and (2) before petitioning the Court for

permission to use alternative means under Rule 4(f)(3).”), with C & F. Sys., LLC v. Limpimax,

S.A., No. 1:09-cv-858, 2010 WL 65200, at *2 (W.D. Mich. Jan. 6, 2010) (“[T]he better view is

that Rule 4(f)(3) should be viewed as a ‘final effort to make service when other means have

failed.’” (quoting Marcantonio v. Primorsk Shipping Corp., 206 F. Supp. 2d 54, 58 (D. Mass.

2002))). There is consensus, however, that a court considering a motion under Rule 4(f)(3) “must

determine whether the facts and circumstances of the case warrant the exercise of its discretion to

order alternative service.” Lexmark Int’l, Inc., 295 F.R.D. at 261; see also C & F Sys., LLC, 2010

WL 65200, at *2 (“[A] district court, in exercising the discretionary power permitted by

Rule 4(f)(3), may require the plaintiff to show . . . ‘that the circumstances are such that the district

court’s intervention is necessary to obviate the need to undertake methods of service that are

unduly burdensome or that are untried but likely futile.’” (alteration in original) (quoting FMAC

Loan Receivables v. Dagra, 228 F.R.D. 531, 534 (E.D. Va. 2005))).

       The parties agree that the UAE is not a signatory to the Hague Convention or any other

international agreement with the United States regarding service of process, and the Court finds

that the Spencers’ proposed methods of alternative service comport with constitutional notions of

due process under the circumstances presented here. However, the Court also finds that the

Spencers have not provided any argument or legal authority demonstrating that their proposed




                                     6
    Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 6 of 8 PageID #: 162
methods of alternative service comply with or minimize offense to UAE law. See Butterfield v.

Abou-Shaaban, No. CV 05-639, 2005 WL 8176859, at *2 (D. Or. Sept. 8, 2005) (denying

Rule 4(f)(3) motion where “Plaintiff did not provide the Court with any information regarding

(1) the manner of service prescribed by the laws of the UAE, (2) direction by the UAE in response

to a letter rogatory or letter of request as to how to serve its residents, and (3) whether the manner

of proposed service is prohibited by the law of the UAE”). Caracal International has pointed to

expert evidence it introduced in Spencer I asserting that, under UAE civil procedure law, foreign

judicial documents may only be served through diplomatic channels or through the Ministry of

Justice. 2 (Doc. No. 18.) The Spencers have not responded to this argument. They state only that,

while Spencer I was still pending in state court, they inquired with a private process server about

serving Caracal International and were told that “[p]ersonal service in the U.A.E. is highly unlikely

due to high security[.]” (Doc. No. 19, PageID# 130.)

       Further, the Court finds that the Spencers have not attempted any method of service on

Caracal International in this action, much less shown earnest efforts to comply with or at least

minimize offense to UAE law. See Fed. R. Civ. P. 4(f)(3) advisory committee’s note to 1993

amendment. The Spencers therefore have not shown that the facts and circumstances in this case


2
       Specifically, Caracal International’s expert opined

       that the procedure for service through diplomatic channels involves the issuing
       Court in the foreign state dispatching the documents, along with a certified Arabic
       translation of the documents for service to the UAE Ministry of Justice. The
       Ministry of Justice then dispatches the documents for service to the appropriate
       Court in the UAE, which in tum appoints the Court bailiff, the summoner or private
       company to effect service on the defendant in accordance with local UAE
       procedural requirements.

Declaration of Ali Al Hashimi in Support of Defendant Caracal International LLC’s
Motion to Dismiss for Insufficient Service of Process at PageID# 405 ¶ 15, Spencer v.
Caracal Int’l, LLC, No. 2:20-cv-00033 (M.D. Tenn. June 22, 2020), ECF No. 1-20.



                                     7
    Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 7 of 8 PageID #: 163
  warrant the Court’s intervention to authorize alternative service under Rule 4(f)(3). See, e.g., Orsi

  v. Falah, Civ. Action No. 11-10451, 2012 WL 4469120, at *3 (D. Mass. Sept. 25, 2012) (denying

   Rule 4(f)(3) motion where plaintiff “ha[d] not even attempted to effectuate service in ways that

   would do less violence to UAE law” and “ha[d] not demonstrated any serious effort to use accepted

   methods of service in the UAE”). The Spencers’ motion for alternative service under Rule 4(f)(3)

   will therefore be denied without prejudice.

IV.          Conclusion

             For these reasons, the Spencers’ motion to serve Caracal International pursuant to

      Rule 4(f)(3) (Doc. No. 6) is DENIED WITHOUT PREJUDICE. Their motion to expedite (Doc.

      No. 11) is FOUND MOOT.

             Because the Spencers filed this action on February 12, 2021, the 90-day period under

      Rule 4(m) expires on May 13, 2021. The Spencers are therefore ORDERED to file a notice by

      May 14, 2021, informing the Court of the status of their efforts to effect service on Caracal

      International in the UAE. The Spencers are warned that failure to begin the service process by

   May 13, 2021, and failure to comply with this Order, may result in a recommendation that this

   action be dismissed. See Nylok Corp., 396 F.3d at 807; USHA (India), Ltd., 421 F.3d at 133–34.

             It is so ORDERED.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                           8
          Case 2:21-cv-00005 Document 22 Filed 04/09/21 Page 8 of 8 PageID #: 164
